DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Response to Amendment
This communication is responsive to the applicant's amendment and RCE both filed on 09/08/2022.  The applicant(s) amended claims 1 and 11 (see the amendment: pages 2-5).
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended corresponding claims and provided persuasive arguments for overcoming the rejection.  
Double Patenting
Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,777,190 hereinafter referenced as P190. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1-2, comparison of limitations between the claim of instant application and claim(s) of P190 as following: 
Claims of instant application
Claims of P190
1. A method of training a trigger phrase model, the method comprising: 

during a trigger phrase enrollment process:

(From claim 2. 
…
prompting, by the speech recognition-enabled electronic device, the user to speak the trigger phrase)


receiving, at a speech recognition-enabled electronic device associated a user, audio corresponding to the user speaking a trigger phrase; and 

based on a count of a number of frames in the audio that have a measure of noise variability of background noise exceeding a noise variability threshold satisfying a threshold value,





training, by the speech recognition-enabled electronic device, the trigger phrase model to both: adapt to a voice of the user of the speech recognition-enabled device and detect the trigger phrase in utterances spoken by the user, using the audio corresponding to the user speaking the trigger phrase; and detect the trigger phrase in utterances spoken by the user using the audio corresponding to the user speaking the trigger phrase, 

wherein the speech recognition-enabled electronic device, while in a sleep mode, is configured to use the trigger phrase model trained during the trigger phrase enrollment process to: 


reject the trigger phrase when spoken in utterances by people other than the user of the speech recognition-enabled electronic device; and 

wake from the sleep mode when the trigger phrase is spoken in utterances by the user of the speech recognition-enabled electronic device, the sleep mode comprising a power-saving mode of operation in which one or more parts of the speech recognition-enabled electronic device are in a low-power state or powered off. 










1. A method of training a trigger phrase model, the method comprising: 

during a trigger phrase enrollment process: 



prompting, by a speech recognition-enabled electronic device, a first user of the speech recognition-enabled electronic device to speak a training phrase; 

receiving, at the speech recognition-enabled electronic device, a first audio signal corresponding to the first user speaking the training phrase; 

determining, by the speech recognition-enabled electronic device, a first number of frames in the first audio signal that have a measure of noise variability of background noise exceeding a noise variability threshold; determining, by the speech recognition-enabled electronic device, a second number of frames in the first audio signal that have voice activity; and 

training, by the speech recognition-enabled electronic device, with the first audio signal corresponding to the first user speaking the training phrase, the trigger phrase model to adapt to a voice of the user of the speech recognition-enabled device and detect a trigger phrase in an utterance, 




wherein the speech recognition-enabled electronic device, upon detecting the trigger phrase in utterances while in a sleep mode, is configured to use the trigger phrase model trained during the trigger phrase enrollment process to: 

reject the trigger phrase when the trigger phrase is detected in utterances spoken by people other than the first user of the speech recognition-enabled electronic device; and 

wake from the sleep mode when the trigger phrase is detected in utterances spoken by the first user of the speech recognition-enabled electronic device, the sleep mode comprising a power-saving mode of operation in which one or more parts of the speech recognition-enabled electronic device are in a low-power state or powered off, and 

wherein training the trigger phrase model with the first audio signal comprises training the trigger phrase model with the first audio signal when the first number of frames in the first audio signal is less than a threshold value and when the second number of frames in the first audio signal is within a frame count threshold range. 


Based on above limitations comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the limitations of claim 1-2 of instant application would be anticipated by/read on corresponding limitations of claim 1 of P190 respectively, and variation(s) from of the limitations of claim 1 of P190 to the limitations of claims 1-2 of the instant application could/would be implemented within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 11-12, they recite a device (apparatus). The rejection is based on the same reason(s) described for claims 1-2 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Allowable Subject Matter
Claims 6-10 and 16-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
October 7, 2022
/QI HAN/Primary Examiner, Art Unit 2659